Citation Nr: 1127345	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-14 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder. 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from October 1984 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO in Atlanta, Georgia as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

In this case, the current appeal was processed via paper file.  However, as other issues not currently on appeal are part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Further, the Board observes that the Veteran indicated on his Substantive Appeal that he requested a hearing before the Board prior to the determination of his claim.  VA afforded him the opportunity for a hearing in January 2011 and the Veteran did not appear.  Further, the Veteran did not file a motion for a new hearing.  Therefore, the Board will decide his claim based on the evidence of record.  

Additionally, the Board observes that the Veteran initially appealed, and received a Statement of the Case regarding, the issue of service connection for a gastrointestinal disorder.  However, in his Substantive Appeal, he indicated that he only wished to appeal the issue of service connection for the low back disorder addressed herein.  Therefore, the Board will not consider the issue regarding service connection for a gastrointestinal disorder.  


FINDING OF FACT

Despite treatment for low back pain in service, the evidence does not support a finding of a current diagnosis of a low back disorder. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran was provided with a BDD examination for evaluation of his low back disorder in December 2004, several months prior to discharge from active duty service.  The Board acknowledges that the examination was provided prior to receipt of post-service private treatment records.  However, as those post-service treatment records relate to other disorders not currently on appeal, the Board finds that another VA examination is not warranted.  Moreover, the Board finds that the December 2004 BDD examination report is more than adequate, as it is predicated on a full reading of the service treatment records in the Veteran's claims file.  It also considers the Veteran's personal statements, and provides pertinent findings necessary for the proper adjudication of the appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4) (2010).

Additionally, in compliance with its duty to assist, the RO associated the Veteran's service treatment records, the December 2004 BDD examination report, and private treatment records.  The Board observes that the Veteran submitted one authorization and consent form that contained the names of both a Medical Group and a Medical Center, with a notation regarding a Dr. R. who treated the Veteran.  Each entity had separate addresses.  The RO submitted requests to both entities and only records from the Medical Center, not the Medical Group, were returned to VA.  As the Medical Center records indicate that Dr. R. was an attending physician at the Medical Center and include treatment records where Dr. R. was noted as the attending physician, the Board finds that VA's duty to assist in obtaining Dr. R.'s treatment records has been fulfilled.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In the present case, Shedden element (1) is not met as there is no current disability.  Indeed, the December 2004 BDD examiner determined that there was no current diagnosis of a low back disorder and no current pathology related to a low back disorder.  The examiner considered the Veteran's report that he had experienced constant low back pain since 1988 but nevertheless, determined that there was no low back pathology to diagnose.  The examiner conducted a physical examination including range of motion findings and noted there was no muscle spasm, no tenderness, no anklyosis, and no signs of intervertebral disc syndrome.  The examiner also noted that the Veteran's posture and gait were within normal limits.  The Veteran did not require an assistive device for ambulation.  Without difficulty, he could tie his shoes, fasten buttons, and pick up a piece of paper and tear it.  The examiner also noted that all of the Veteran's other muscles and joints were within normal limits. 

Moreover, a private MRI study dated in September 2002 revealed a normal spine.  Specifically, the report noted the vertebral bodies were well-aligned and there was no herniation, stenosis or foraminal narrowing.  The Board acknowledges that a May 2000 MRI in service indicated mild dorsolumbar kyphosis and mild right scoliosis that may be postural.  But the May 2000 MRI went on to note there were no fracture or degenerative disc changes seen and no spondylosis seen.  Further, as noted above, a more recent MRI study indicated a normal spine.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in October 2004; a clinical diagnosis of a low back disorder was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  

Indeed, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board acknowledges that the Veteran filed his claim for service connection upon exit from service and has considered whether the Veteran has a disorder with symptoms continuous since service.  

Service treatment records indicate complaints of low back pain in January 1986.  His gait was noted as abnormal, range of motion was limited, and he experienced sharp pain.  A "MM Spasm" was assessed.  Next, service treatment records also noted an injury to the low back in April 1989, wherein the Veteran lifted a trailer as it was about to fall onto another soldier.  He was diagnosed with a lumbar spine strain and placed on a temporary profile for several months.  For several months in service, the Veteran underwent physical therapy and complained of pain.  X-ray studies dated in January 1990 showed no fracture or compression deformity of the lumbar spine.  Notably, although a May 2002 service treatment record noted complaints of low back pain, a July 2002 record indicated no low back pain.  As noted above, his December 2004 BDD separation examination noted that there was no diagnosis for a low back disorder because there was no pathology.  Therefore, no chronic low back disorders were noted on exit. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

In this case, the Veteran is competent to report continuous symptoms such as low back pain that require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as noted above, for entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, service connection cannot be granted for pain alone.  Id.  

In the present case, the Board finds that although the Veteran is competent to report his symptoms of pain, he is not competent to report the diagnosis of a particular disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because low back pain may be the result of any number of ailments, including degenerative disc disease, herniated disc, muscle strain, just to name a few, and is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his low back pain are found to lack competency.

The Board takes note of the evidence the evidence submitted from his private physician, Dr. R., as was briefly identified above in the section of this decision that discussed the duty to notify and assist.  The Veteran asserts that this evidence demonstrates that the medication he is prescribed for his chronic back pain caused his current abdominal ailment.  However, the Board has reviewed such evidence and finds no support for the Veteran's assertion therein.  

As the competent evidence of record does not demonstrate a current disability, the claim must be denied.  At this time, there is no competent evidence that the Veteran has a low back disorder nor that he had any such disorder at any time while the claim has been on appeal.  

Based on the foregoing, the claim for service connection must be denied. 


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


